Title: Isaac A. Coles to Thomas Jefferson, 24 October 1812
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dr Sir, Camp near Buffaloe Oct. 24 1812 
          I reached this on the 10th after a long & fatiguing march, & have ever since been engaged in the most active and arduous duty—On the morning after my arrival in camp, I was sent to relieve Col: Winder in the command at Black Rock, where we were forced constantly to remain on our Arms, & were exposed for some time to the fire of the enemys batteries—
          After the unfortunate attempt at invasion & the disaster of Queenston, we were marched down to Lewis Town, & then back to this place over almost impassable roads—The Soldiers in consequence of this exposure have suffered greatly—out of 571, to day, we have only 363 for duty—marching during the severe cold of night, up to the knees in mud & water, & sleeping constantly on the wet earth without straw, & with only a single blanket has proven more destructive than a battle—the suffering of my men during the night of the 13th I can never forget while I live—Heretofore there has been a scarcity of every thing—even of food, of forage, & of the munitions of War, nothing seemed to have been provided,—but now we have a promise of better times—God send it may not prove fallacious—
          A few days ago we were ordered to hut ourselves, & expected to go into winter quarters in the midst of the woods, & with little prospect of obtaining the necessaries, much less the comforts of civilized life—The prospect was truly a gloomy one—but now we are assured that we shall “winter in Canada or in Heaven”—& we have thrown by our axes & saws, for our Muskets & Bayonets—
          We are told that large reenforcemts are coming on, but as they are generally composed of Militia companies, little reliance ought to be placed on them—In truth, the regulars here, amounting to little upwards of 1000 men fit for duty, are without discipline & could by no means meet an equal number of British troops—You can form no conception of the irregularity and disorder that exist in every branch of the service—every one prates & no one acts—even the Genl himself —. or rather Genl Porter (for of him I may speak)—He is making a fortune out of the Govt by starving the army—& yet there is no redress—often after starving 24 hours our men have to take meat & sour flour & whisky for their ration, the small parts are never to be had; & when the provision is condemned, it is still forced on you, as there is no one else of whom to buy—the Quarter Masters are all of them without money no forage Master has been appointed and our teams & riding horses are actually starving—on my first arrival I could neither obtain ammunition (at least only 12 rounds) nor flints—the enemy fired at us a whole day at Black rock, & we could not return the fire as a six pounder, the only piece I saw mounted was without ammunition—the medical department was in equal disorder, & our sick & wounded have suffered more than you can conceive—many were not dressed until three or four days after the battle, & then by youths’ without experience, who it is said, have treated them very improperly—
          Indeed until the army shall have been organized in all it’s parts, & disciplined, I fear you will hear of little else than a series of disasters—the late attempt at invasion, is said to have been brought about by the clinton party, & was intended to influence the Presidential election—It has no doubt produced a powerful effect, & something ought to be attempted to counteract it’s influence—the army here a  to make another attempt—I doubt not that we shall make good our landing & carry with little loss all the batteries on the opposite shore as well as Fort Erie—but whether we shall be able to take Fort George, or maintain ourselves on the Canada side, is, I think, extremely questionable—there will certainly too, even if our force was much greater than it is, be considerable risk in crossing over in to an enemy Country with only two or three days provision on hand & without the Comd of the water
          I have written you this on my knee in the open air—Present me in the kindest manner to Mrs Randolph & the family & believe me with the warmest & most respectful attachts Yrs 
          
            I. A. Coles
        